Citation Nr: 9929601	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance 
benefits under the provisions of Title 38, Chapter 35, of the 
United States Code ("Chapter 35 benefits").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952 and from February 1952 to August 1968.  The 
appellant is his surviving spouse.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in January 1997, at age 65, of cirrhosis of the liver as the 
immediate cause of death and chronic obstructive pulmonary 
disease as a condition that also contributed to the death.

2.  Also according to the certificate of death, the manner of 
the veteran's death was "natural," he died in his residency 
and an autopsy of the veteran's body was not performed.

3.  At the time of his death in January 1997, the veteran was 
not service-connected for any disability.

4.  It has not been shown that the cirrhosis and chronic 
obstructive pulmonary disease that caused the veteran's 
natural death more than 28 years after his separation from 
active military service were related in any way to service.

5.  The veteran was honorably discharged in August 1968 but 
did not have a permanent and total service-connected 
disability at the moment of his death, nor has it been shown 
that he died as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has submitted a claim of entitlement to 
service connection for the cause of the veteran's death that 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).

2.  The appellant has submitted a claim of entitlement to 
Chapter 35 benefits that lacks legal merit or entitlement 
under the law and is, therefore, not plausible or capable of 
substantiation.  38 U.S.C.A. §§ 3500 through 3566 and 5107(a) 
(West 1991); 38 C.F.R. §§ 3.807 and 21.3001 through 21.3344 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The Court has also explained that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

First Issue
Entitlement to service connection for the cause of the 
veteran's death:

The appellant contends that the cause of the veteran's death 
should be service-connected because she believes that the 
veteran suffered from PTSD, as a result of traumatic 
experiences during service, that the PTSD led to his well-
documented problems with alcohol abuse and that the alcohol 
abuse eventually led to the veteran's death from cirrhosis of 
the liver in 1997.  It is also noted that she initially had 
claimed that she believed that the COPD might be related to 
tobacco abuse during service but the Board notes that she 
appears to have abandoned this aspect of the appealed claim 
for service connection, which she has not pursued further, 
notwithstanding her having been asked to do so by the RO.  
(See, in this regard, letters from the RO that were dated on 
March 10 and June 11, 1997.)

According to his certificate of death, the veteran died at 
his home on January [redacted], 1997, at age 65, of cirrhosis 
of the liver as the immediate cause of death and COPD as a 
contributing cause.  He died in his residence, the manner of 
death was "natural" and an autopsy of his body was not 
performed.

At the moment of his death, the veteran was not service-
connected for any disability.

A review of the service medical records reveals no evidence 
of the manifestation of either cirrhosis of the liver or COPD 
at any time during service.

The post-service medical evidence in the record consists of 
medical records that were produced between 1981 and 1997 at 
the Keesler Air Force Base in Mississippi.  These records 
reflect medical consultations and treatment for several 
medical conditions, some (if not most) of them presumably 
arising from the veteran's well-documented difficulties with 
alcohol abuse.  They also reveal that the veteran had a very 
long history of tobacco abuse, starting at age 14 (in 1945), 
i.e., preceding service, and an apparently similar extensive 
history of alcohol abuse.  Among the diagnoses listed in 
these records are a mild air flow obstruction in December 
1983, alcoholic hepatitis and alcoholic abuse in November 
1985, alcoholic gastritis in January and July 1988, alcohol 
abuse in January 1995 and cirrhosis and alcohol abuse in July 
1995.

The record is devoid of evidence of a diagnosis of PTSD, or 
treatment for it, at any time, even though the appellant 
said, at an RO hearing that was conducted in September 1997, 
that, while the veteran never complained of, nor was treated 
for, PTSD during his lifetime, she firmly believed that he 
did suffer from that disability for many years.  Her 
daughter, who also testified at that hearing, said that she, 
as a social worker who worked at a psychiatric hospital, was 
familiar with the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (the DSM-IV) and that, while she did not know 
whether she would be considered an expert, it was her opinion 
that her father (the veteran) "most definitely" had the 
symptoms of PTSD.

At the above hearing, the appellant also confirmed the fact 
that the veteran had started smoking at age 14 and stated 
that the veteran  had historically avoided any type of 
medical treatment until the 1980's, when his body had already 
starting to deteriorate because of his "physical symptoms" 
and other problems including alcoholism.  She also said that 
she believed that the veteran had abused alcohol in his 
efforts to alleviate his PTSD symptoms.

As noted earlier, the veteran's certificate of death reveals 
that he died at home in January 1997, of cirrhosis and COPD, 
that the manner of death was "natural" and that an autopsy 
of his body was not performed.

The Board finds that the Caluza criterion of a present 
disability has been met in the present case, as this 
criterion is met in all cases of entitlement to service 
connection for the cause of a veteran's death, as explained 
earlier in this decision.  However, the remaining criteria 
for the submission of a well grounded claim for service 
connection have not been met, as the record reveals no 
evidence of the manifestation of either cirrhosis or COPD at 
any time during service and, more importantly, there is no 
competent evidence in the record demonstrating that there is 
the claimed nexus, or causal relationship, between the cause 
of the veteran's death in January 1997, more than 28 years 
after service, and service.

The only evidence in the record regarding a possible nexus 
consists of the appellant and her daughter's own 
unsubstantiated statements in that regard.  While the Board 
does not doubt the good faith of these statements, it must be 
noted that the Court has said that statements of medical 
causation submitted by nonmedical personnel (such as the 
appellant and her daughter, none of whom has demonstrated to 
be a medical expert) are considered lay evidence and that, as 
such, they are insufficient well ground a claim for service 
connection.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The above statements of causation coming from both the 
appellant and her daughter are, at most, speculative in 
nature because they are not supported by competent medical 
evidence in the record.  Speculative evidence clearly 
operates against the provisions of the VA regulation 
addressing claims for service connection for the cause of a 
veteran's death which, as noted earlier, specifically 
requires that service connection be determined by the 
exercise of sound judgment, without recourse to speculation, 
and after a careful analysis of all the facts and 
circumstances surrounding a veteran's death has been made.  
See, 38 C.F.R. § 3.312(a) (1999).
 
In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service.  The appellant's failure to do 
so translates into a lack of a duty to further assist her and 
also means that the Board has not acquired jurisdiction over 
the claim, which must be denied.  See, Ramey, at 46.

Finally, the Board notes that the RO's failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the appellant has not reported that 
any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to Chapter 35 benefits:

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  
First, the veteran must have been discharged from service 
under conditions other than dishonorable, or must have died 
in service.  38 C.F.R. § 3.807(a)(1) (1999).  The service 
must have been active military, naval or air service on or 
after April 21, 1898.  38 C.F.R. § 3.807(b) (1999).  Second, 
in cases where the veteran has already died, the veteran must 
have had a permanent total service-connected disability at 
the date of his death or must have died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a)(3) and 
(4) (1999); see, also, 38 U.S.C.A. § 3501(a)(1)(B) and (D) 
(West 1991); and 38 C.F.R. § 21.3021(a)(2) (1999).

The first criterion is met in the present case because it has 
been shown that the veteran served between 1948 and 1968 and 
that he was honorably discharged from active military service 
in August 1968.  However, the second criterion has not been 
met because, at the date of his death, the veteran did not 
have a permanent total service-connected disability, nor did 
he die as a result of a service-connected disability, as 
discussed earlier in this decision.

The appellant clearly does not fully meet the basic 
eligibility criteria of 38 C.F.R. § 3.807(a) (1999).  
Therefore, the claim of entitlement to Chapter 35 benefits is 
not plausible, as it lacks legal merit or entitlement under 
the law.  As such, it has failed and must be denied.

Finally, it must be noted that the Board has been unable to 
locate evidence in the record demonstrating any probability 
that the appellant will be able to obtain the additional 
information that would be needed to complete her application 
for Chapter 35 benefits.  Therefore, VA's obligation to 
further advise her, as required by § 5103(a), has not arisen.





SEE THE FOLLOWING PAGES FOR THE ORDER, SUBSCRIPTION
AND THE NOTICE OF APPELLATE RIGHTS

ORDER

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is denied.

2.  The claim of entitlement to Chapter 35 benefits is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

